Citation Nr: 9905063	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-10 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that the appellant had no 
verified military service with the Armed Forces of the United 
States.



FINDING OF FACT

The appellant has submitted no documentary evidence issued by 
the United States pertaining to any military service.


CONCLUSION OF LAW

The appellant has not established his status as a "veteran" 
for purposes of entitlement to VA benefits.  38 U.S.C.A. 
§§ 101(2), 107, 1521 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.3, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent VA law and regulations provide that the Secretary 
shall pay to each veteran of a period of war who meets the 
service requirements of this section and who is permanently 
and totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct, pension 
benefits.  Service requirements are met if the veteran 
served: (1) in the active military, naval, or air service for 
ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety days or more and such period began or ended during 
a period of war; or (4) for an aggregate of ninety days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(a)(j); 38 C.F.R. 
§ 3.3.  The term "veteran" means a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  See 38 
C.F.R. § 3.1(d).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  See 38 C.F.R. § 
3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  See 38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  See 38 C.F.R. § 3.203(c).

The appellant contends that he is eligible for VA benefits 
due to his military service with the United States Army 
during the Vietnam era.  The appellant alleges that he served 
in the United States Army during the Vietnam era from January 
1965 to January 1967.  In a VA Form 119 (Report of Contact) 
of September 1997, a military records specialist reported 
that all attempts to obtain verification of the appellant's 
military service, including a search conducted at the 
National Personnel Records Center (NPRC), were unsuccessful.  
In October 1997, the appellant submitted an NA Form 13075 in 
an attempt to locate his military records.  The RO returned 
that form to the appellant, however, indicating that the 
appellant did not provide enough information to identify 
military records.  In this document, the appellant reported 
that he entered active duty service in Indiana and served 
with the 28th Division.  However, no other requested 
information was provided.  The record also reflects that the 
RO contacted the State Adjutant Generals' Office of the 
Military Departments of Indiana and Kentucky in an attempt to 
locate the appellant's DD Form 214.  No response from either 
office has been made.

The United States Court of Veterans Appeals (Court) has held 
that the "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, the Board notes that "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).

On the basis of the evidence of record, there is no 
demonstration of valid U.S. military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits, and 
therefore has not attained status as a claimant.  
Accordingly, the appellant's claim of entitlement to VA 
benefits must be denied as a matter of law. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



